Citation Nr: 1630813	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher, compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to August 1971 and from October 1990 to December 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 


FINDING OF FACT

The Veteran indicated in a June 2016 statement that he was satisfied with the current noncompensable (zero percent) rating for bilateral hearing loss.  


CONCLUSION OF LAW

There remains no allegation of error of fact or law to be addressed by the Board regarding entitlement to a compensable rating for bilateral hearing loss, and the appeal is dismissed due to the absence of a controversy at issue.  38 U.S.C.A. § 7105(d)(5) (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a March 2011 rating decision the RO continued the assigned noncompensable rating for service-connected bilateral hearing loss, denying a higher evaluation then sought by the Veteran.  The Veteran timely appealed that decision.

Applicable law mandates that, when an appellant seeks an increased rating, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit allowable is awarded.  See A.B. v. Brown, 6 Vet. App. 35   (1993).  However, the United States Court of Appeals for Veterans Claims has specifically refrained from holding that a claimant "may never limit a claim or appeal to the issue of entitlement to a particular disability rating which is less than the maximum disability rating allowed by law." Id. at 39 (citing Hamilton v. Brown, 4 Vet. App. 528, 544 (1993)). 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his authorized representative.  Id.  

The Veteran has implicitly stated that he is satisfied with his current disability rating for bilateral hearing loss, when, in a June 2016 submitted signed statement he expressed his desire to withdraw his appealed claim for a higher rating.  The Veteran then explained that he had been granted a 100-percent disability rating for service-connected disabilities, and that he can receive treatment for his bilateral hearing loss through VA.  

There remains no allegation of error of fact or law for the Board to address. Accordingly, the Board does not have jurisdiction to review the appeal and the appeal is dismissed.


ORDER

The appeal for a compensable rating for bilateral hearing loss is dismissed.  



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


